Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As discussed by the Applicant in the appeal brief filed 9/21/2020 pg. 11-12 the language “receiving, by a steering application executing on a vehicle control module, a steering control input to control a steered wheel of a vehicle” and “based on a steering control input, determining, by the steering application, a setpoint value of a control attribute related to the steered wheel” would not read on a mechanical steering system as taught by US 2007/0225885 (Hara et al.) but is referring to a steer by wire system.
The claim language “setpoint value of a control attribute” would be the value set by the controller (ex. based on the input from a steering wheel the controller would set the angle of a steered wheel), “measured value of a controlled attribute” would be measuring the “steered wheel” (ex. measuring the angle of the steered wheel), and “first simulated virtual value of the control attribute” would be a calculation of the controlled attribute based on a model (ex. the setpoint value may be 2 degrees but given the vehicle parameters the model determines that the simulated virtual value is 1.5 degrees).  In other words when the system determines a setpoint it does not expect the output to match that setpoint right away (see figure 4 of Applicants specification) and the claimed “first model of a steering system of the vehicle” is used to determine the expected difference between the setpoint and measured value.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                         
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665